DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
Response to Amendment
The amendment filed 08/11/2022 has been entered. Claims 1-3, 5-7, 10-11, 13, 16-17, and 20-28 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 03/11/2022 except where otherwise stated.
Claim Objections
Claim 27 is objected to because of the following informalities:  
In claim 27, “the vegetable does not coated with lipids” should read “the vegetable is not coated with lipids”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 27, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 28, the limitation “using an oven employing hot air without moisture whereby a water content of the treated vegetables does not fall below 7%” lacks proper written description because the Applicant’s Specification says nothing about the moisture content of hot air an oven, and the Applicant’s Specification says nothing about the water content of the treated vegetables not falling below 7%. In the Applicant Arguments of 08/11/2022, the Applicant has cited Paragraphs [0013], [0015], [0025], [0051]-[0060] and [0120]-[0137] as disclosure that supports details added to the phrase “dry heat treatment”. However, the Applicant’s Specification ends with Paragraph [0114] so it is unclear what paragraphs are being cited. However, the Specification appears to only contain two references to water content in Paragraphs 0027 and 0028, neither of which specify ranges or values of the water content. The Applicant claims that the word “dry” signifies the absence of moisture, but “dry” is a term of degree. A substance may be more dry or less dry, but the word “dry” is not necessarily indicative of the absence of moisture altogether. The Applicant has also provided details about an oven model described in the Specification for use in providing the claimed “dry heat treatment”. However, the oven model description provides no information about the moisture content of the air. 
Regarding claim 27, the Applicant’s Specification makes no mention of excluding the use of coatings with lipids. The fact that the Applicant’s Specification does not explicitly describe the use of lipids as a coating material does not constitute teaching that lipids may not be used as a coating. The Specification is silent on the matter, rather than teaching against the use of lipids. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 10-11, 13, 16-17, and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meaning of “hot air without moisture” in claims 1 and 28 is unclear. Is the claim language indicating that no additional moisture is added to the air, such as by mixing with steam, or is the claim indicating that all moisture has been removed from the air? If the latter case, it is unclear by what means complete removal of all moisture is achieved, as most air contains some amount of moisture.
The meaning of “natural thawing” in claims 1, 2, and 28 is unclear. It is noted that the Applicant has amended claim 1, and included with new claim 28, a process by which natural thawing is measured. However, as the claim language specifically states that “natural thawing is measured” it remains unclear what constitutes natural thawing. The claims outline how to measure natural thawing, but measurement of a thing is not the same as the thing itself. It may be that the Applicant intends that the measurement process is the process of natural thawing, but the claim language as written fails to clearly define the scope of natural thawing. 
Claims 2-3, 5-7, 10-11, 13, 16-17, and 20-27  are rejected as indefinite as a result of depending upon indefinite claim 1.
Claims 7, 10, 13, 16 and 20 are rejected as indefinite as a result of depending upon indefinite claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 5-7, 10-11, 13, 16-17, and 20-28 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Khairullah (US 20030035881 A1).
Regarding claim 1, Khairullah teaches (Claim 1) a method for preparing sautéed onions, wherein said method comprises: (a) cutting a cleaned, whole onion to produce onion parts; (b) coating said onion parts with a sautéing agent (ingredient); (c) sautéing said onion parts by contacting with an amount of heated air (dry heat treatment) at a temperature ranging between about 250° F and about 400° F (93.3-204.4°C) for between 6 minutes and 60 minutes to produce sautéed onion parts; and, (d) treating said sautéed onions, wherein said treatment is selected from the group consisting of freezing, drying, freeze drying, treating with preservatives, and combinations thereof. In addition, Khairullah teaches (Paragraph 0010) drying the vegetables in a heated air system, preferably a convection air dryer, which would result in a product identical to an oven employing hot air. Khairullah also makes no mention of adding moisture to the air, which would necessarily need to be dry to remove moisture from the vegetables. Also, Khairullah teaches (Paragraph 0022, 0023) the moisture level of the vegetables may be equal to or less than 7% (where being equal to 7% does not fall below 7%) or higher moisture levels such as 10-15% may be used with the addition of preservatives and other methods and compositions Khairullah further teaches (Paragraph 0021) the frozen product is then available for use, whereby the product is simply thawed and placed in a food product, and such product will have no further moisture removal. While Khairullah is silent on measuring the thawing, no indication had been made by the Applicant’s disclosure that the measuring process would have an impact upon the resultant food product, and the Applicant’s claims are directed to a frozen food rather than a thawed food. Considering that Khairullah teaches the claimed product (onions cut into pieces) subjected to the claimed treatment (dry heat treatment followed by freezing), Khairullah inherently teaches the features of the claimed product including the drip loss and bulk density. 
If Khairullah does not inherently teach the above effects, then the claimed effects would have been obvious over Khairullah for the following reasons.  Khairullah does not explicitly mention the frozen vegetable exhibiting a drip loss during natural thawing of 7.20% or less, or the frozen vegetable exhibiting a change in bulk density relative to fresh product of 1.90 or less, or the calculation methods thereof. However, the applicant claims a frozen vegetable that has been subjected to a dry heat treatment prior to freezing, as specified in claim 1. Claim 1 further states the frozen vegetable exhibits a drip loss during natural thawing of 7.20% or less and the frozen vegetable exhibits a change in bulk density relative to fresh product of 1.90 or less. Considering that the claimed product is a “frozen” vegetable, properties of the thawed vegetable are describing a future state of the “frozen” vegetable and not the claimed product itself. As the claim language is currently presented, the frozen vegetable would obviously exhibit a drip loss during natural thawing of 7.20% or less and a change in bulk density relative to fresh product of 1.90 or less, so long as the frozen vegetable is subjected to the claimed “dry heat treatment” and “natural thawing.”
Regarding claim 2, as shown above, the claimed range of drip loss of 4.70% or less would inherently occur with a frozen vegetable subjected to the claimed dry heat treatment and freezing, if the frozen vegetable was naturally thawed. 
Regarding claims 3 and 7, as shown above, the claimed change in bulk density of 1.80 or less would inherently occur with a frozen vegetable subjected to the claimed dry heat treatment and freezing, if the frozen vegetable was naturally thawed. Changes in bulk density would obviously occur as a result water loss  during both the drying and thawing processes.
Regarding claims 5 and 10-11, it is well understood in the art that frozen vegetables are a frozen food product.
Regarding claims 6, 13, and 16-17, Khairullah teaches (Paragraph 0013) the sautéing agent (ingredient) can be selected from any of a variety of lipids and lipid substitutes, in particular edible oils and fats, as long as a desired flavor is imparted to the resultant vegetable product and the agent allows the vegetable to be sautéed.
Regarding claims 20-21, as shown above, Khairullah teaches (claim 1) a frozen onion product. 
Regarding claims 22-24, measurements of the weight of the frozen product, the weight of the drip during natural thawing, the bulk density after natural thawing, and the bulk density of the fresh vegetable are not properties of the frozen vegetable product. As described above, the claimed product (onions cut into pieces) subjected to the claimed treatment (dry heat treatment followed by freezing), will inherently possess the features of the claimed product including the drip loss and bulk density. Methods of measurement do not affect the properties of the vegetable and one of ordinary skill in the art would be capable of measuring, weight, drip loss, and bulk density by commonly known methods where the resultant measurements should be equivalent regardless of minor variations in measurement procedures. 
Regarding claim 25, the claimed product is a frozen vegetable. Methods of thawing the frozen vegetable do not affect the properties of the frozen vegetable as the thawed vegetable is a future state of the frozen vegetable and essentially a separate product from a frozen vegetable. 
Regarding claim 26, drip as claimed is understood to be water dropped from the frozen sample during thawing. 
Regarding claim 27, Khairullah teaches (Paragraph 0013) the sautéing agent (coating) can be selected from any of a variety of lipids and lipid substitutes (i.e. substances that are not lipids), in particular edible oils and fats, as long as a desired flavor is imparted to the resultant vegetable product and the agent allows the vegetable to be sautéed.
Regarding claim 28, Khairullah teaches (Claim 11) a method for preparing sautéed vegetables, wherein said method comprises: (a) cutting a cleaned, whole vegetable to produce vegetable parts; (b) coating said vegetable parts with a sautéing agent (ingredient); (c) sautéing said vegetable parts by contacting with an amount of heated air (dry heat treatment) at a temperature ranging between about 250° F and about 400° F (93.3-204.4°C) for between 6 minutes and 60 minutes to produce sautéed vegetable parts; and, (d) treating said sautéed vegetables, wherein said treatment is selected from the group consisting of freezing, drying, freeze drying, treating with preservatives, and combinations thereof. In addition, Khairullah teaches (Paragraph 0010) drying the vegetables in a heated air system, preferably a convection air dryer, which would result in a product identical to an oven employing hot air. Khairullah also makes no mention of adding moisture to the air, which would necessarily need to be dry to remove moisture from the vegetables. Also, Khairullah teaches (Paragraph 0022, 0023) the moisture level of the vegetables may be equal to or less than 7% (where being equal to 7% does not fall below 7%) or higher moisture levels such as 10-15% may be used with the addition of preservatives and other methods and compositions Khairullah further teaches (Paragraph 0021) the frozen product is then available for use, whereby the product is simply thawed and placed in a food product, and such product will have no further moisture removal. Furthermore, Khairullah teaches (claim 13) said vegetables are selected from the group consisting of onions, garlic, mushrooms and bell peppers. While Khairullah is silent on measuring the thawing, no indication had been made by the Applicant’s disclosure that the measuring process would have an impact upon the resultant food product, and the Applicant’s claims are directed to a frozen food rather than a thawed food. Considering that Khairullah teaches the claimed product (onions cut into pieces) subjected to the claimed treatment (dry heat treatment followed by freezing), Khairullah inherently teaches the features of the claimed product including the drip loss and bulk density. 
If Khairullah does not inherently teach the above effects, then the claimed effects would have been obvious over Khairullah for the following reasons.  Khairullah does not explicitly mention the frozen vegetable exhibiting a drip loss during natural thawing of 7.20% or less, or the frozen vegetable exhibiting a change in bulk density relative to fresh product of 1.90 or less, or the calculation methods thereof. However, the applicant claims a frozen vegetable that has been subjected to a dry heat treatment prior to freezing, as specified in claim 1. Claim 1 further states the frozen vegetable exhibits a drip loss during natural thawing of 7.20% or less and the frozen vegetable exhibits a change in bulk density relative to fresh product of 1.90 or less. Considering that the claimed product is a “frozen” vegetable, properties of the thawed vegetable are describing a future state of the “frozen” vegetable and not the claimed product itself. As the claim language is currently presented, the frozen vegetable would obviously exhibit a drip loss during natural thawing of 7.20% or less and a change in bulk density relative to fresh product of 1.90 or less, so long as the frozen vegetable is subjected to the claimed “dry heat treatment” and “natural thawing.”
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that the sautéing treatment of Khairullah is considerably higher than the dry heat treatment of the Applicant’s invention, and that the Applicant’s dry heat treatment is operationally different from Khairullah because it would not result in the onions becoming brown, the Examiner asserts that the Applicant’s claims are silent on any kind of browning or color change, and thus Khairullah does not teach away from the claimed invention. Additionally, as shown above, Khairullah teaches (claim 1) heat treatment at 250° F and about 400° F (93.3-204.4°C) which overlaps with the Applicant’s claimed range of 35 to 140°C.
In response to the Applicant’s argument that the details of the dry heat treatment and the measure of natural thawing are not taught or suggested in Khairullah, as shown above, Khairullah teaches (Paragraph 0010) drying the vegetables in a heated air system, preferably a convection air dryer, which would result in a product identical to an oven employing hot air. Khairullah also makes no mention of adding moisture to the air, which would necessarily need to be dry to remove moisture from the vegetables. Furthermore, While Khairullah is silent on measuring the thawing, no indication had been made by the Applicant’s disclosure that the measuring process would have an impact upon the resultant food product, and the Applicant’s claims are directed to a frozen food rather than a thawed food.
Regarding the Applicant’s argument that the claimed invention teaches different moisture levels than Khairullah, as shown above, Khairullah teaches (Paragraph 0022, 0023) the moisture level of the vegetables may be equal to or less than 7% (where being equal to 7% does not fall below 7%) or higher moisture levels such as 10-15% may be used with the addition of preservatives and other methods and compositions.
Regarding the Applicant’s argument about claim 27, that Khairullah teaches a coating of lipids as opposed to the claim which states that vegetable is not coated with lipids, the Examiner notes that the Applicant acknowledges that Khairullah also teaches the use of lipid substitutes. Lipid substitutes are not lipids, and therefore, embodiments of the teaching of Khairullah directed to the use of lipid substitutes satisfy claim 27.
Regarding the Applicant’s argument that claim 28 removes the use of onions, which are the main focus of Khairullah, as shown above, Khairullah has other embodiments for vegetables such as bell peppers listed in claim 28 and nothing is the claim indicates that a process that could be performed on onions is incompatible with other vegetables. 
For the reasons stated above, claims 1, 28, and all dependent claims remain rejected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hill (US 1296519 A) teaches a drier and evaporator for fruit with means for removing the moisture from the air before returning the same to the oven.
Swartz (US 3620767 A) teaches previously frozen bonito is treated prior to cooking, wherein halves of bonito are placed in plastic bags and thawed at room temperature.
Sann (US 20050045047 A1) teaches an apparatus and method for thawing food items, wherein fans create a horizontal and vertical air flow forcing room temperature air in, around, and out of the thawing chamber, thereby using a convective process to thaw food.
Skaar (US 5401520 A) teaches a method of defrosting meat portions sealed within a polymer bag wherein a source of high velocity air flow directs air at a high velocity toward the meat portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792